                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                      CIVIL ACTION NO. 5:17-CV-00108-GCM
ARTHUR LEE GIVENS BEY IV,

               Plaintiff,

   v.                                                           ORDER

ROBERT HAMILTON,

               Defendant.


        TO: U.S. Marshal, Western District of North Carolina, Charlotte, North Carolina.

        TO: Warden, Scotland Correctional Institution, Laurinburg, North Carolina.

        IT IS ORDERED that the Warden of the Scotland Correctional Institution, have the

body of Arthur Lee Givens Bey, IV, offender number 0146841, now incarcerated at the

Scotland Correctional Institution, under safe and secure conduct before the undersigned United

States Senior District Judge Graham C. Mullen, in and for the United States District Court for

the Western District of North Carolina, at the courtroom in the city of Charlotte, North Carolina,

on or before March 15, 2021, at 9:30 a.m., to be present for the trial in this matter. Mr. Givens

Bey’s trial is scheduled to begin at 9:30 a.m. on Monday, March 15, 2021, in Courtroom 1-4 of

the Charles R. Jonas Federal Building, 401 West Trade Street, Charlotte, North Carolina 28202.

        Because Mr. Givens Bey is not in federal custody for these proceedings, the United States

Marshals Service shall not be responsible for accompanying Mr. Givens Bey while he is in the

courthouse. The Warden of Scotland Correctional Institution shall be responsible for having

sufficient state law enforcement officers to be present at all times and responsible for

maintaining custody of, and ensure safe and secure conduct by Mr. Givens Bey for the duration




        Case 5:17-cv-00108-GCM Document 80 Filed 02/18/21 Page 1 of 2
of the trial in this matter. The Warden of Scotland Correctional Institution shall ensure that

Mr. Givens Bey is present for each and every day of trial until the trial is completed.

        IT IS, THEREFORE, ORDERED that the Warden at the Scotland Correctional

Institution must transport Plaintiff Arthur Lee Givens Bey, IV, so that he is present for trial to

begin on Monday, March 15, 2021 at 9:30 a.m., and then return him to the Scotland

Correctional Institution at the conclusion of trial.

       IT IS FURTHER ORDERED that the Clerk’s Office is respectfully directed to send a

copy of this Order to all parties, the U.S. Marshal, and the Warden of the Scotland Correctional

Institution, 22385 McGirt’s Bridge Road, Laurinburg, NC 28353.

       SO ORDERED.


                                         Signed: February 18, 2021




        Case 5:17-cv-00108-GCM Document 80 Filed 02/18/21 Page 2 of 2
